SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q |X| Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 |_| Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-52430 China Organic Agriculture, Inc. (Exact name of small business as specified in its charter) Florida 20-3505071 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) Dalian City, Zhongshan District, Youhao Road Manhattan Building #1, Suite # 1511 Dalian City, Liaoning Province, P.R. China (Address of principal executive offices) (707) 709-2321 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer |_|Accelerated filer |_| Non-accelerated filer |_|Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| Number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 73,157,232 shares of Common Stock, no par value per share, as of March 31, 2010. FORM 10-Q CHINA ORGANIC AGRICULTURE, INC. TABLE OF CONTENTS PART I. FINANCIAL STATEMENT Item 1. Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 Consolidated Statements of Operations for the Three Months ended March 31, 2010 and 2009 (Unaudited) Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 (Unaudited) Consolidated Statements of Stockholders’ Equity for the Three Months ended March 31, 2010(Unaudited) and the Year ended December 31, 2009 Notes to Consolidated Financial Statements (Unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4T. Controls and Procedures PART II. OTHER INFORMATION Item 1A Risk Factors Item 6. Exhibits SIGNATURES 2 Forward Looking Statements The Company desires to take advantage of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. This report contains a number of forward-looking statements that reflect management's current views and expectations with respect to our business, strategies, future results and events and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, events or developments that management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, adequacy of funds from operations, statements expressing general optimism about future operating results and non-historical information, are forward looking statements. In particular, the words "believe," "expect," "intend," " anticipate," "estimate," "may," "will," variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management's current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below) and apply only as of the date of this report. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 CHINA ORGANIC AGRICULTURE, INC. CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 TABLE OF CONTENTS Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7-8 Consolidated Statements of Stockholders’ Equity 9 Notes toConsolidated Financial Statements 10-29 4 Item 1.Consolidated Balance Sheets CHINA ORGANIC AGRICULTURE, INC. CONSOLIDATED BALANCE SHEETS Assets 3/31/2010 (Unaudited) 12/31/2009 (Audited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventory Acquisition deposit - Trade deposit Other receivables and prepayments Other current assets Total Current Assets Property, plant & equipment, net Mortgage costs – net Intangible asset, net Deferred taxes Goodwill Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Mortgages payable – current $ $ Short term loans Notes payable Accounts payable and accrued expenses Due to related party Taxes payable Other current liabilities Total Current Liabilities Mortgages payable – long term Total Liabilities Stockholders' Equity Preferred stock, par value, $0.001 per share, 20,000,000 shares authorized, none outstanding - - Common stock, no par value, 1,000,000,000 shares authorized,73,157,232 issued and outstandingas of March 31, 2010 and December 31, 2009 Additional paid in capital Statutory reserves Other comprehensive income Retained earnings CNOA Stockholders’ Equity Noncontrolling Interests Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Item 2. Consolidated Statements of Operations CHINA ORGANIC AGRICULTURE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDEDMARCH 31, Sales $ $ Cost of sales ) ) Gross profit Selling, general and administrative expenses ) ) Bad debt expense ) - Income from operations Other income, net Interest expense, net ) ) Income before income taxes Provision for income taxes ) ) Net Income Net income attributed to noncontrolling interests ) ) Net Income attributable to CNOA Shareholders $ $ Basic and Diluted weighted average shares Basic and Diluted Earnings per Share attributable to CNOA shareholders $ $ Net Comprehensive Income: Net Income attributable to CNOA Shareholders $ $ Foreign Currency Translation Adjustment ) Net Comprehensive Income $ $ The accompanying notes are an integral part of these financial statements. 6 Item 3. Consolidated Statements of Cash Flows CHINA ORGANIC AGRICULTURE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) THREE MONTHS ENDED MARCH 31, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES Net income attributable to CNOA shareholders $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net income attributed to non-controlling interests Stock based compensation - Depreciation and amortization Deferred tax ) - Bad debt expense - (Increase) / decreasein current assets: Accounts receivables ) ) Inventory ) Trade deposit - ) Advances - ) Acquisition deposit - Other receivables and prepayments ) Other current assets ) - Increase / (decrease) in current liabilities: Other current liabilities - Accounts payable and accrued expenses ) Taxes payable ) ) Net cash provided by operating activities CASH FLOWS USED BY INVESTING ACTIVITIES Acquisition of 60% of shares in Changbai, Net of Cash acquired ) - Capital expenditures - ) Net cash used by investing activities ) ) CASH FLOWS PROVIDED (USED) BY FINANCINGACTIVITIES Repayment of short term loan - ) Restricted cash - ) Repayment of mortgage payable ) ) Proceeds of notes payables - Due to related parties Net cash provided (used) by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ 7 THREE MONTHS ENDED MARCH 31, SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Income tax payments $ $ Interest payments $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 Item 4. Consolidated Statements of Stockholders’ Equity CHINA ORGANIC AGRICULTURE, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Common Stock Number of Shares Common Stock Amount Additional PaidIn Capital Statutory Reserves Accumulated Other Comprehensive Income Retained Earnings Noncontrolling Interests Total Equity Balance December 31, 2008 $ Net Income - Foreign currency translation - Contributed capital - Stock based compensation - Balance December 31, 2009 $ Net income for three months ended March 31, 2010 - Effect of Changbai acquisition - Foreign currency translation - Balance March 31, 2010 $ 9 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 1 - ORGANIZATION The Company is engaged in the trading and wholesale distribution of rice and other agricultural commodities purchased from third parties. We also produce ice wines, blueberry products, and grapes through our various subsidiaries. The agricultural products we trade are mainly focused on “green and healthy” rice and the Company is actively looking to establish itself as a health foods processor and distributor. China Organic Agriculture, Inc. (“CNOA” or “Company”) (formerly Industrial Electric Services, Inc. or “IESI”) was incorporated on August 5, 2005, in the state of Florida. As at March 31, 2010, the Company has the partially and wholly-owned subsidiaries set forth in this Note. China Organic Agriculture, Ltd. (“COA”) was incorporated on August 10, 2006 under the laws of the British Virgin Islands.Far East Wine Holding Group Ltd. (“FEW”) was incorporated on June 10, 2008 under the laws of the British Virgin Islands. CNOA owns 100% of COA and FEW. Ankang Agriculture (Dalian) Co., Ltd. (“Ankang Dalian”) was founded in January 2008 under the laws of the People’s Republic of China (“PRC”).It is owned 100% by Hong Kong Ankang Investments Co., Ltd. (“HK Ankang”). COA owns 100% of HK Ankang. In November 2008, Xinbin Manchu Autonomous County Bellisimo Ice Wine Co., Ltd (“Ice Wine”) was incorporated under the laws of the PRC. Ankang Dalian holds 60% of the outstanding shares of Ice Wine. On October 31, 2008, the Company completed the acquisition of 100% of the shares of Princeton International Investment Ltd. (“Princeton”), which owned 60% of the outstanding shares of Dalian Huiming Industry Ltd. (“Dalian Huiming”). Huiming was incorporated on July 31, 2001 under the laws of the PRC. Princeton was incorporated on April 14, 2008 under the laws of Hong Kong. On March 23, 2010, the Company acquired 60% of the outstanding shares of Changbai Eco-Beverage Co., Ltd. (“Changbai”) for $10,252,204. The operations of Changbai are included in the Company’s consolidated Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements include the accounts of CNOA and its subsidiaries, collectively referred to herein as the “Company”. These financial statements have been prepared in conformity with Generally Accepted Accounting Principles (“GAAP”) and all material intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, the accompanying consolidated financial statements reflect the adjustments considered necessary for a fair presentation of the Company’s financial position as of March 31, 2010 and December 31, 2009, and its results for the periods then ended. On March 15, 2007, CNOA, through a reverse merger, issued 27,448,776 shares of stock in exchange for all the outstanding shares of COA. Under accounting principles generally accepted in the United States, the share exchange is considered to be a capital transaction in substance, rather than a business combination.Thus the share exchange is equivalent to the issuance of stock by COA for the net monetary assets of CNOA, accompanied by a recapitalization, and is accounted for as a change in capital structure.Accordingly, the accounting for the share exchange was identical to that resulting from a reverse acquisition, except no goodwill was recorded.Under reverse takeover accounting, the post reverse acquisition comparative historical financial statements of the legal acquirer, CNOA, are those of the legal acquiree, COA, which is considered to be the accounting acquirer, and thus represent a continuation of the financial statements of COA.Share and per share amounts stated have been retroactively adjusted to reflect the merger. 10 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Translation Adjustment As of March 31, 2010 and December 31, 2009, many of the accounts of CNOA were maintained, and its financial statements were usually expressed, in Chinese Yuan Renminbi (“RMB”). Those accounts not expressed in the Chinese Yuan Renminbi (“RMB”) were expressed in the United States Dollar (“USD”). Such financial statements were translated into U.S. Dollars in accordance with GAAP with the RMB as the functional currency.All assets and liabilities were translated at the current exchange rate, stockholders’ equity is translated at the historical rates and income statement items are translated at the average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with GAAP as a component of stockholders’ equity. Transaction gains and losses are reflected in the statement of operations. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Risks and Uncertainties The Company’s operations are carried out in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC's economy. The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, disease and other natural events that could impact rice cultivation, limited operating history, foreign currency exchange rates and the volatility of public markets. Reclassification Certain amounts in the 2009 financial statements were reclassified to conform to the 2010 presentation. Contingencies Certain conditions may exist as of the date the financial statements are issued which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. 11 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Restricted Cash and Notes Payable Restricted cash is used as security for purchasing goods from suppliers. Restricted cash represents the amount of money held under the Company's account by a bank, which will be released to the suppliers when purchase and delivery transactions have been completed. As of March 31, 2010, the Company had bank notes, including interest, of $7,324,612 to suppliers for goods purchased. The Notes payable are secured by the $7,324,612 balance of the Company’s restricted cash. Accounts Receivable The Company maintains reserves it judges are required for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Terms of the sales vary. There were allowances for doubtful accounts in the amount of $2,364,152 and $1,930,568 as of March 31, 2010 and December 31, 2009, respectively. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. Management compares the cost of inventories with the market value and allowances are made for writing down inventories to market value, if lower. As of March 31, 2010 and December 31, 2009 inventory consisted of finished goods valued at $16,619,130 and $14,709,255, respectively. Raw material inventories as of March 31, 2010 and December 31, 2009 are valued at $1,893,012 and $1,862, respectively. Expenses that are included in inventory and in cost of sales include the cost of purchased product, fees paid to contractors, and any processing fees and packaging costs that may have been incurred in the preparation of raw rice or other commodities into the finished product. Property, Plant & Equipment Property, plant and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred while additions, renewals and betterments are capitalized. When property, plant and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any 12 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) gain or loss is included in operations. Depreciation of Property, plant and equipment is provided using the straight-line method for all assets with estimated lives of: Real property 15-30 years Planted Vineyard Machinery & equipment 20 years 5-10 years Transportation equipment 5 years Goodwill Goodwill represents the cost of a business acquisition over the fair value of the net identified assets acquired.In accordance with GAAP, indefinite-life identifiable intangible assets and goodwill are not amortized. GAAP requires that an annual impairment test of our goodwill be performed. Goodwill impairment is determined using a two-step process.The first step of the goodwill impairment test is used to identify potential impairment by comparing the fair value of a reporting unit, which we define as our business segments, with its net book value or carrying amount including goodwill.If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and the second step of the impairment test is unnecessary.If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test compares the implied fair value of the reporting unit’s goodwill with the carrying amount of that goodwill.If the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess.The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination.The fair value of the reporting unit is allocated to all of the assets and liabilities of that unit including any unrecognized intangible assets as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the purchase price paid to acquire the reporting unit. As of March 31, 2010 and 2009, no impairment of goodwill was identified. Long-Lived Assets The Company annually evaluates the carrying value of long-lived assets to be held and used in accordance with GAAP, which requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the current valuation of these long-lived assets is less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. There was impairment identified and recorded for fixed-assets in the amount of $1,539,403 as of December 31, 2009. The Company is not aware of any changes that would have indicated an additional impairment as of March 31, 2010. Fair Value of Financial Instruments The Company believes that the carrying amounts reported in the statements of financial position for current assets and current liabilities that qualify as financial instruments are a reasonable estimate of fair value. 13 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) The Company’s revenue recognition policies are in compliance with SEC Staff Accounting Bulletin No. 104, “Revenue Recognition.” Revenue comprises the fair value of the consideration received or receivable for the sale of goods and services in the ordinary course of the Company’s activities. Revenue is shown net of value-added tax, returns, rebates and discounts. Revenue from the sale of goods is recognized on the transfer of risks and rewards of ownership, which generally coincides with the time when the goods are delivered to customers and title has passed. There are no post-shipment obligations, price protection, or “bill and hold” arrangements.Payments received before all of the relevant criteria for revenue recognition are satisfied would be recorded as unearned revenue. As of March 31, 2010 and December 31, 2009, there was no unearned revenue recorded. Other Income Other income occurred in the amount of $40,502 and $614,553 for the three months ending March 31, 2010 and March 31, 2009, respectively. Other income for the three months ended March 31, 2009 included income of $500,000 based on an agreement between the Company and Red Wine Saga Company, Ltd. (“Red Wine”) effective October 1, 2008.In this agreement, the Company gave Red Wine the authority to sell red wine in Asia under the Bellisimo brand name. The agreement extends from October 1, 2008 through September 30, 2011 with $6,000,000 originally to be paid in quarterly installments of $500,000. The agreement has been amended effective April 1, 2009 to eliminate the quarterly installments until such time as the Company begins to deliver red wine for sale under the Bellisimo brand. The remaining components of other income were the rent revenue of the Vineyard in the amounts of $40,502 and $114,553 for the three months ending of March 31, 2010 and March 31, 2009, respectively. Income Taxes The Company is subject to US federal, various state and international income taxes, including those of the PRC. The statute of limitations for assessment by the Internal Revenue Service (“IRS”) and state tax authorities is open for tax years ended December 2007, 2008, and 2009. Net operating loss carryfowards and tax credits may still be adjusted upon examination by the IRS or state tax authorities if they either have been or will be used in a future period. GAAP requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Tax positions are evaluated and liabilities are established for uncertain tax positions that may be challenged by tax authorities and may not be supportable under examination. Tax positions and liabilities are established in accordance with applicable accounting guidance on uncertainty in income taxes in light of changing facts and circumstances. Based on currently available information, the Company does not believe that a reasonable estimate can be made for the impact if its tax positions are challenged and sustained. Accordingly, no provision has been made for such impact, if any, at March 31, 2010. Basic and Diluted Earnings per Share Earnings per share are calculated in accordance with GAAP. The basic earnings per share are based upon the weighted average number of common shares outstanding. Dilutive earnings per share are based on the weighted average number 14 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) of shares outstanding adjusted for the impact of potentially dilutive securities outstanding.The dilutive impact of any warrants outstanding is calculated using the treasury stock method, which treats the warrants as if they were exercised at the date of grant, adjusted for common stock assumed to be repurchased with the proceeds realized upon the exercise of the warrants.The warrants outstanding were anti-dilutive as of March 31, 2010 and March 31, 2009 and thus were not included in the computation of earnings per share for those periods. Statement of Cash Flows In accordance with GAAP, cash flows from the Company’s operations are based upon the local currency. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company attempts to control credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts. As a consequence, the Company believes that its accounts receivable credit risk exposure beyond such allowance is limited. Segment Reporting Operating segments are components of an enterprise about which separate financial information is available and that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company has determined it operates in three segments, agricultural products, wine production, and blueberry products. Seasonal Revenues Income from vineyards is recognized in periods when available for picking and sales.Therefore, this may cause fluctuations in operating results. Recent Accounting Pronouncements In December 2007, the FASB issued ASC Topic 805, “Business Combinations”, to establish principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any noncontrolling interest in the acquiree and the goodwill acquired. The standard also establishes disclosure requirements to enable the evaluation of the nature and financial effects of the business combination. This statement was effective for the Company beginning January1, 2009. In December 2007, the FASB issued ASC Topic 810, “Consolidation”, to establish accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, the amount of consolidated net income attributable to the parent and to the noncontrolling interest, changes in a parent’s ownership interest, and the valuation of 15 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) retained noncontrolling equity investments when a subsidiary is deconsolidated. It also establishes disclosure requirements that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. This standardis effective for the Company beginning January1, 2009. The Company adopted the new standard on January 1, 2009, and the implementation of the new standard did not have a significant impact on the Company’s financial position or results of operations. In April 2008, the FASB issued ASC Topic 350, “Intangibles-Goodwill and Other”, which amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset. This Staff Position is effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. Application of this standard did not have a significant impact on the Company’s financial statements. In May 2008, the FASB issued ASC Topic 470, “Debt”, which is effective for financial statements issued for fiscal years beginning after December 15, 2008. This standard includes guidance that convertible debt instruments that may be settled in cash upon conversion should be separated between the liability and equity components, with each component being accounted for in a manner that will reflect the entity’s nonconvertible debt borrowing rate when interest costs are recognized in subsequent periods. This standard is not currently applicable to the Company since the Company does not have convertible debt. In April2009, the FASB issued ASC Topic 820, “Fair Value Measurements and Disclosures”, which provides additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased and re-emphasizes that regardless of market conditions the fair value measurement is an exit price concept as defined in the standard. The scope of this standard does not include assets and liabilities measured under Level 1 inputs (quoted prices in active markets for identical assets). The standard is applied prospectively to all fair value measurements where appropriate and is effective for the Company’s interim and annual periods beginning in the second quarter of fiscal year 2009. The Company’s adoption of this above standard did not have a material impact on the Consolidated Financial Statements. In May 2009, the FASB issued ASC Topic 855, “Subsequent Events”, that established general standards for accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued and shall be applied to subsequent events not addressed in other applicable generally accepted accounting principles.This standard, among other things, sets forth the period after the balance sheet date during which management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and the disclosures an entity should make about events or transactions that occurred after the balance sheet date. The Company adopted this standard effective with the fiscal quarter ending June 30, 2009. In July 2009, the FASB issued standards that established the ASC Accounting Standards Codification as the single source of authoritative US GAAP for nongovernmental entities. The ASC supersedes all non-SEC accounting and reporting standards that existed at the ASC’s effective date, including FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force and related literature. The FASB uses Accounting Standards Updates (“ASU”) to amend the ASC. The Codification was effective for interim and annual periods ending after September 15, 2009 (i.e., the year ended December 31, 2009 for the Company). 16 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 3 – SEGMENT REPORTING GAAP requires use of the management approach model for segment reporting. The management approach model is based on how a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. We operate in three business segments: agricultural products, which acquires, trades and supplies agricultural commodities to users; wine production, which grows grapes and intends to act as an importer into Asia where we may also distribute wines and ice wines; and blueberry and other natural related products, which results from our recent acquisition of Changbai. Three months ended March 31, 2010 Agricultural products Wine production Blueberry products(1) Others(2) Total Sales, net $ - - Cost of sales ) - ) - ) Gross profit - - Depreciation and amortization - Other income - - - Income/(loss) before taxes ) ) Total assets - Capital Expenditures - - - Goodwill - - Bad debt expense ) - - - Three months ended March 31, 2009 Agricultural products Wine production Blueberry products(1) Others(2) Total Sales, net $ - - - Cost of sales ) - - - ) Gross Profit - - - Depreciation and amortization - - Other income - - - Income/(loss) before taxes - ) Total assets - - Capital Expenditures - - - Goodwill - - - Bad debt expense - This new segment was the result of the acquisition of Changbai on March 23, 2010 and thus only reflects the results of operations from March 23, 2010 to March 31, 2010. Others include corporate expenses such legal and audit fees, and warrants. 17 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 NOTE 4 – TRADE DEPOSIT AND ADVANCES Trade deposits represent amounts paid by the Company and held bysuppliers as deposits. As of March 31, 2010 and December 31, 2009, the Company had $1,370,647 and $1,370,647 outstanding as trade deposits, respectively. Note 5 – PROPERTY, PLANT & EQUIPMENT As of March 31, 2010 and December 31, 2009, Property, plant & equipment consisted of the following: 3/31/2010 12/31/2009 Land $ $ Planted vineyard Real property Machinery & equipment Total 13, 202,374 Accumulated depreciation ) ) Net book value $ During the periods ending March 31, 2010 and 2009, depreciation expense was $102,013 and $49,188, respectively. The Company evaluated the carrying value of Bellisimo Vineyard, a 153 acre operating vineyard in Sonoma County, California as of December 31, 2009. Based on this review, management determined that the carrying value exceeded the market value and, as a result, an impairment loss on fixed-assets in the amount of $1,539,403 was recorded as of December 31, 2009. No further impairment loss was deemed necessary at March 31, 2010. Note 6 – INTANGIBLE ASSETS As of March 31, 2010 and December 31, 2009, intangible assets pertaining to the customer relationships acquired as part of the acquisition of Dalian Huiming are as following: 03/31/2010 12/31/2009 Customer relationships $ $ Accumulated amortization ) ) Intangible assets $ $ During the periods ending March 31, 2010 and 2009, amortization expense was $44,000 and $44,000, respectively. 18 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 6 – INTANGIBLE ASSETS (CONTINUED) The projected future amortization is as following: $ Note 7 - COMPENSATED ABSENCES Regulation 45 of local labor law entitles employees to annual vacation leave after one year of service. In general, all leave must be utilized annually, with proper notification. Any unutilized leave is cancelled. Note 8 – DUE TO RELATED PARTIES The Company has become indebted to a shareholder as a result of payments that the shareholder made to third parties on behalf of the Company. As of March 31, 2010 and December 31, 2009, the Company owed $480,526 and $120,026, respectively, to such shareholder. The amount is evidenced by a non-interest bearing promissory note payable upon demand. As discussed in Note 12, the Company has an outstanding bank loan of RMB 70,000,000 ($10,246,052) which has been guaranteed by Dalian Ruilong Group, Dalian Furongweiye Group and Ms. Zhao Jinxia, who was the legal representative of the Dalian Huiming. All of the above are related parties of Dalian Huiming’s minority shareholder. As discussed in Note 12, the Company has an outstanding bank loan of RMB 30,000,000 ($4,391,165) which has also been guaranteed by Ms. Zhao Jinxia. All of the inventories of Dalian Huiming are kept in the warehouse of Heilongjiang Rice & Oil Material Co., Ltd., which is a related party of Dalian Huiming’s minority shareholder. During the first quarter of 2010 and 2009, the Company paid Heilongjiang Rice & Oil Material Co., Ltd. warehouse fees of $39,176 and $24,298 respectively. The salary of $2,300 for the three months ending March 2010 for Mr. Jinsong Li, the Company’s CEO, was paid by the Dalian Huiming’s affiliate Ms. Zhao Jingxia. The salary of $3,510 for the three months ending March 2010 for Mr. Weihong Xia, the Company’s CFO was paid by the Company’s major shareholder Mr. Xirong Xu. Note 9 – MORTGAGES PAYABLE In February 2008 the Company purchased the assets of the Bellisimo Vineyard.This was in part financed by a mortgage funded by Trans America Life insurance Company in the amount of $8,515,000. This mortgage is amortized monthly over a 20 year term, with an interest rate initially set at 7.70%, with rate adjustments every four years. The long-term and short-term amounts pertaining to this mortgage as of March 31, 2010 were $7,890,683 and $236,370, respectively. 19 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 9 – MORTGAGES PAYABLE (CONTINUED) Projected future principal payable are as follows: $ Thereafter $ Note 10 - INCOME TAXES The Company is subject to the Income Tax Laws of the US and PRC. The provisions of $1,784,382 and $2,071,516 for the three months ended March 31, 2010 and March 31, 2009, respectively, pertain to PRC taxes. Pursuant to the PRC Income Tax Laws, the Enterprise Income Tax (“EIT”) is now at a statutory rate of 25%. Deferred Tax Assets consist of the following: 3/31/ 2010 3/31/2009 Deferred Tax Asset – NOL’s $ $ Deferred Asset (impairment and litigation settlement costs) Bad Debt Allowance Subtotal Valuation Allowance ) ) Total Deferred Taxes $ $ The cumulative net operating losses pertaining to the US available to the Company are $3,904,109 as of March 31, 2010. These will expire between 2028 and 2030. Due to the uncertainty surrounding the realization of the favorable U.S. tax attributes in future tax returns, the Company has recorded a full valuation allowance against the otherwise recognizable U.S. net deferred tax assets resulting from losses in the US as of March 31, 2010 and December 31, 2009. 20 CHINA ORGANIC AGRICULTURE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Note 10 – INCOME TAXES (CONTINUED) The reconciliations of the PRC statutory tax rate to the effective tax rate for the three months ending March 31, 2010 and March 31, 2009 follows: PRC Statutory Tax Rate 25
